                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

DOUGLAS LEIGH HUGHES and
KAREN DIANN DAVIS HUGHES,

         Plaintiffs,

v.                                 Civil Action No. 2:19-cv-00037

UNITED STATES OF AMERICA,
Acting Attorney General Matthew
G. Whitaker, STATE OF WEST
VIRGINIA, West Virginia Attorney
General Patrick Morrisey,

         Defendants.

                   MEMORANDUM OPINION AND ORDER

         This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge for submission

of his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).    In his June

14, 2019 PF&R, the magistrate judge accurately summarized

plaintiffs’ complaint: “The . . . Complaint generally alleges

civil rights claims against the United States of America and the

State of West Virginia arising out of federal and state policies

limiting the availability of prescription opioid pain

medication.”   ECF No. 46, at 1.


         The magistrate judge recommends that this complaint

and civil action be dismissed without prejudice inasmuch as “it

is apparent from the face of the Complaint that this federal
court lacks subject matter jurisdiction over the plaintiffs’

claims.”   Id. at 4, 8.1     The magistrate judge further recommends

that the motion to dismiss filed by the State of West Virginia

be denied without prejudice.


           Pursuant to the recommended dismissal of the

underlying complaint, the magistrate judge ordered that the

remaining motions by non-party individuals seeking to join the

complaint be denied without prejudice.         ECF No. 47


           On July 1, 2019, as time to file objections was about

to expire, plaintiffs requested a 45-day extension of time to

file objections to the magistrate judge’s PF&R.           ECF No. 51.    On

July 3, 2019, the court granted plaintiffs’ request to the

extent that plaintiffs were directed to file any objections by

July 23, 2019.    ECF No. 52.     On July 22, 2019, plaintiffs filed,

instead, an amended complaint as well as an “Overview” of their

amended complaint.     ECF Nos. 53, 54.      Also on July 22, 2019,

plaintiffs filed another document entitled “July 20, 2019

Amended Complaint Motions of the Plaintiffs in Complaint 2:2019-




1 The magistrate judge further found that if this court determines that it
does have subject matter jurisdiction, the plaintiffs’ complaint should be
dismissed pursuant to Rule 4(m) of the Federal Rules of Civil Procedure
“because the defendants were not properly served with process.” ECF No. 46,
at 8. However, such a dismissal occurs only after notice to the plaintiffs
as set forth in Rule 4(m).

                                     2
cv-00037.”   ECF. No. 55.   No objections by plaintiffs were

filed.


         Had objections been filed, “[t]he Federal Magistrates

Act requires a district court to ‘make a de novo determination

of those portions of the [magistrate judge’s] report or

specified proposed findings or recommendations to which

objection is made.’”   Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis in original)

(quoting 28 U.S.C. 636(b)(1)).


         Here, instead of objecting to any portion of the

magistrate judge’s PF&R, the plaintiffs filed an amended

complaint, an “Overview,” and “Motions of the Plaintiffs in

Complaint” seeking restraining orders against various entities

and other injunctive relief.     It was plaintiffs’ obligation to

raise specific written objections to the PF&R, which they have

neglected to do.


         Accordingly, the magistrate judge having found and

recommended that the original complaint be dismissed without

prejudice for lack of subject matter jurisdiction as assigned in

the PF&R and that the State of West Virginia’s motion to dismiss

be denied without prejudice; and no specific written objection

to those findings and recommendations having been filed; it is

ORDERED that the findings and recommendations made in the PF&R
                                  3
of the magistrate judge be, and they hereby are, adopted by the

court and incorporated herein.


            It is therefore, ORDERED that the plaintiffs’ original

complaint be, and it hereby is, dismissed without prejudice for

lack of subject matter jurisdiction.2         It is further ORDERED that

the State of West Virginia’s motion to dismiss be, and it hereby

is, denied without prejudice.        It is further ORDERED that this

case and the plaintiffs’ amended complaint, filed July 22, 2019,

be, and hereby is, again referred to the magistrate judge under

28 U.S.C. § 636.


            The Clerk is directed to forward copies of this

written opinion and order to the plaintiffs, all counsel of

record, and the United States Magistrate Judge.


                          ENTER: August 8, 2019




2 It is further ORDERED that the motion by Dennis Shivers to join the
complaint, filed June 17, 2019 be, and it hereby is, denied without
prejudice.

                                      4
